HART, J., (after stating the facts). In the case of Thomas v. Croom, 102 Ark. 108, the court held, that the measure of damages for a breach of an implied covenant for possession in a contract of lease is the difference between the fair rental valne of the demised premises and the rental price named in the lease; and that where the rental value is not proved, the lessee can recover only-nominal damages. In the case of McElvaney v. Smith, 76 Ark. 468, the court held that for an unlawful eviction a tenant is entitled to recover as damages whatever loss resulted to him as a direct and natural consequence of the landlord’s wrongful act; and that if the rental value of the place from which he is evicted is greater than the price he agreed to pay, he may recover this excess, and any special damages alleged and proved by him. This case is also reported in 6 A. & E. Ann. Cas. 458, and there is a case note citing decisions from numerous States sustaining the rule. By rental value is meant, not the probable profits that might accrue to the tenant, but the value, as ascertained by proof of what the premises would rent for, or by evidence of other facts from which the fair rental value may be determined. It is true in those cases the rent agreed upon was money rent, but there can be no difference in principle where the rent agreed upon was part of the crop. It is contended by counsel for appellant that even if the rule just announced is the correct measure of damages, still the court erred in sustaining a demurrer to his complaint; and in any event should have rendered judgment in his favor for nominal damages. He cites the case of Thomas v. Groom, supra, in support of his contention. It is true that the entire damages, whatever they may be, are to be recovered in one action and the appellant would be right in his contention if he had not asked for special damages only. Paragraph six of his complaint which has been copied in the statement of facts shows that the only damages he sought to recover in this action were the profits that would have resulted to him from making a crop under the terms of his rent contract had he been permitted to do so. Having based his sole right to recover on this account and having refused to plead further after the demurrer was sustained to his complaint, he is not now in an attitude to complain that the court did not allow him nominal damages. Therefore the court correctly sustained a demurrer to the complaint. Affirmed.